Case: 11-40840     Document: 00512015161         Page: 1     Date Filed: 10/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2012
                                     No. 11-40840
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE SEBASTIAN ALVARADO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:10-CR-11-1


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
        Jorge Sebastian Alvarado pleaded guilty to possession with intent to
distribute at least five kilograms of cocaine and was sentenced to 120 months in
prison. He appeals the district court’s denial of his motion to suppress evidence
that he contends was unconstitutionally obtained during a traffic stop. We agree
with the Government that Alvarado waived his right to appeal this issue by
entering an unconditional guilty plea.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40840   Document: 00512015161     Page: 2   Date Filed: 10/10/2012

                                 No. 11-40840

      A voluntary and unconditional guilty plea waives all nonjurisdictional
defects in the prior proceedings, including the right to raise any further
objections based on a district court’s denial of a motion to suppress. United
States v. Stevens, 487 F.3d 232, 238 (5th Cir. 2007). Although a defendant may
plead guilty conditionally and preserve appeal rights, the plea must be in
writing, must have the consent of the prosecution and approval of the court, and
must explicitly designate the issues being preserved for appeal. FED. R. CRIM.
P. 11(a)(2); United States v. Wise, 179 F.3d 184, 186-87 (5th Cir. 1999).
      There was no written plea agreement in this case. In addition, there is no
other evidence in the record that Alvarado expressed an intent to appeal the
denial of his motion to suppress such that any technical noncompliance with
Rule 11(a)(2) might be excused. See Stevens, 487 F.3d at 238. As the record
lacks any evidence of a reservation of rights, Alvarado may not appeal the
district court’s suppression ruling. See Wise, 179 F.3d at 187.
      AFFIRMED.




                                       2